     Case 1:18-cv-08653-VEC-SDA Document 224 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/11/2021
 D George Sweigert,

                               Plaintiff,
                                                            1:18-cv-08653 (VEC) (SDA)
                   -against-
                                                            ORDER
 Jason Goodman,

                               Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered that Plaintiff’s motion to compel (ECF No. 215) is GRANTED IN PART

and DENIED IN PART as follows:

   1. No later than April 12, 2021, Defendant shall respond to Plaintiff’s Interrogatory Nos. 1(c)

       and 1(d) for the time period of January 1, 2017 to the present.

   2. No later than April 12, 2021, Defendant shall produce any documents responsive to

       Plaintiff’s Document Request Nos. 2(a), 2(c) and 2(d), for the time period of January 1,

       2017 to the present, by mailing such documents to Plaintiff at the following address (as

       listed on the docket): General Delivery, Nevada City, CA 95959. If Defendant withholds

       any document on the basis of privilege, Defendant must provide Plaintiff with a privilege

       log, in accordance with federal Rule of Civil Procedure 26(b)(5), by the same date.
     Case 1:18-cv-08653-VEC-SDA Document 224 Filed 03/11/21 Page 2 of 2




      The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Defendant.

SO ORDERED.

DATED:        New York, New York
              March 11, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                             2
